Citation Nr: 1708769	
Decision Date: 03/22/17    Archive Date: 04/03/17

DOCKET NO.  04-15 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle disability.

 2. Entitlement to service connection for a bilateral hand and wrist disability.

 3. Entitlement to service connection for a back disability.

 4. Entitlement to service connection for a neck disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A. N. Nolley, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1968 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In August 2009, the Board denied the Veteran's claims of entitlement to service connection for a bilateral ankle disability, a bilateral hand and wrist disability, and a back disability.  The Board remanded the Veteran's claim of entitlement to service connection for a neck disability.  In August 2011, the Board again remanded the Veteran's claim of entitlement to service connection for a neck disability for further development.

In April 2013, the Board vacated its August 2009 decision, finding that the record contained an outstanding request for a hearing before the Board, and it remanded the issues on appeal in order to provide the Veteran with a Board hearing.  In March 2014, the Veteran testified before the undersigned Veterans Law Judge at a travel board hearing; a transcript of that hearing is of record.

The Board again remanded the claim in November 2014 for the RO to consider additional evidence in the first instance.  The Board finds that there has been substantial compliance with the November 2014 remand instructions. Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for a bilateral ankle disability, neck disability, and back disability is addressed in the REMAND portion of the decision below and is remanded to the Agency of Original Jurisdiction (AOJ).  

The Board apologies for the delays in the adjudication of this case. 


FINDING OF FACT

The Veteran does not have a bilateral hand and wrist disability that was caused by his service.  


CONCLUSION OF LAW

The criteria for service connection for a bilateral hand and wrist disability are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he developed a bilateral hand and wrist disability caused by his active duty service.  Specifically, he contends that his disability was caused by his in-service duties as a cook.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, when "all of the evidence, including that pertinent to service, establishes that the disease was incurred during service."  See 38 C.F.R. § 3.303 (d).
With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303 (b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309 (a).  See Walker v. Shinseki, 708 F.3d 1331, 1338-39   (Fed. Cir. 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303 (b) is limited to a chronic disease listed at 38 C.F.R. § 3.309 (a)).  A grant of service connection under 38 C.F.R. § 3.303 (b) does not require proof of the nexus element; it is presumed.  Id.  

The Veteran's service treatment records do not show any relevant complaints, findings, or diagnoses involving his bilateral hand or wrist.  An April 1970 separation examination shows that his upper extremities were clinically evaluated as normal.  In the associated report of medical history, the Veteran reported foot trouble; stomach, liver, or intestinal trouble; VD, syphilis, gonorrhea, etc.; and recent gain or loss of weight.  Notably, the Veteran did not report arthritis or rheumatism; bone, joint, or other deformity; or swollen or painful joints.  

As for the post-service medical evidence, the earliest medical evidence of record showing treatment for a bilateral hand and wrist disability was in September 2003. A September 2003 VA treatment record documents the Veteran's complaint of painful hands and wrists.  The assessment was joint pain.  In May 2006 the Veteran complained of tenderness over the radial aspect of his left hand which was present for greater than three years.  The assessment was tendonitis.  An August 2012 VA treatment record indicates that the Veteran reported pain in the radial aspect of the left wrist for several years.  The Veteran denied trauma or injury.  The assessment was left wrist pain.  A follow-up x-ray showed degenerative joint disease changes, but was otherwise unremarkable.  

The Veteran asserts that he experienced bilateral hand and wrist pain during service, and on an ongoing basis since that time.  In March 2006, he testified that the pain was caused by lifting heavy pots in service while performing his duties as a cook.  In March 2014, he testified that he did not seek medical treatment during service because the pain was not continuous and that he treated the pain with over the counter medication.  At the March 2006 hearing the Veteran stated that did not seek treatment for his bilateral hand and wrist pain after service because he was angry when he separated from service.  He later testified at the March 2014 hearing that that he was seen by a private physician after service, but that the records were unavailable.  

As noted above, the Veteran has acknowledged that he did not seek treatment for his bilateral hand and wrist symptoms during service.  Additionally, a bilateral hand and wrist disability was not shown upon separation from service.  More importantly, the earliest post-service medical evidence of record showing complaints of bilateral hand or wrist pain was in September 2003.  This was more than 30 years after service and weights against the Veteran's service connection claim on a direct basis.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that the passage of many years between separation from service and any medical complaints or documentation of a claimed disability weighs against a claim for service connection).  

The Veteran initially testified that he did not seek treatment for his right hand and wrist following service, but at a later hearing testified that he was treated by a private physician shortly after service.  Given the foregoing, the Veteran's assertion of a history of bilateral hand and wrist pain since service is found not to be accurate.  See Wilson v. Derwinski, 2 Vet. App. 16, 19-20 (1991); Caluza v. Brown, 7 Vet. App. 498, 511   (1995) (in determining whether documents submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant); Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).  There is no competent opinion of record in support of the claim.  Accordingly, the Board finds that the preponderance of the evidence is against the claim that the Veteran has a bilateral hand and wrist disability that was caused by his service, and that the claim must be denied.

With regard to the Veteran's own contentions, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the Veteran has been found not to be an accurate historian, and the Court has made it clear that lay evidence concerning continuity of symptoms after service is competent, regardless of the lack of contemporaneous medical evidence, only if it is credible.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  The issue on appeal is based on the contention that a bilateral hand and wrist disability is related to the Veteran's service.  The Veteran's service treatment reports and post-service medical records have been discussed.  There is no medical evidence of the claimed condition until 2003, many years after service, and there is no competent opinion in favor of the claim.  Given the foregoing, the Board finds that the medical evidence outweighs the Veteran's contentions to the effect that he has claimed that the condition was due to his service.  Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997).

The Board has considered the doctrine of reasonable doubt, however, as is stated above, the preponderance of the evidence is against the Veteran's claim, and the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159 , 3.326(a).

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

With respect to the duty to assist, the RO provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159 (c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims files.  The Board notes that the Veteran receives benefits from the Social Security Administration (SSA).  Such records have not been associated with the Veteran's claims file.  However, the Veteran has never asserted that the SSA's records are relevant to his claim.  The question is not whether the Veteran has a bilateral hand and wrist disability that stops him from working (the SSA issue) but whether this disability is the result of service.  Therefore, no additional development is required.  See 38 C.F.R. § 3.159 (d) (2016); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

An etiological opinion has not been obtained.  However, no in-service treatment is shown, the disability was first shown many years after separation from service, the Veteran's assertions of ongoing symptomatology have been found not to be credible, and there is no competent and probative evidence to show that the claimed disability is related to service.  Therefore, an examination and an etiological opinion need not be obtained.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159 (c)(4) (2016); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  The Board therefore finds that decisions on the merits at this time do not violate the VCAA, nor prejudice the Veteran under Bernard v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

ORDER

Service connection for a bilateral hand and wrist disability is denied.  


REMAND

With respect to the remaining claims on appeal, the Veteran asserted that his claimed disabilities were secondary to his service-connected pes planus.  With respect to his neck disability, the Veteran was afforded a VA examination in August 2012 to address the etiology of his neck disability.  However, the examiner only addressed direct service connection.  Since the August 2012 VA examination, the Veteran has asserted that his claimed neck disability was caused by his service-connected bilateral pes planus.  

Specifically, in a statement dated in September 2012, the Veteran asserted that his pes planus affected his ankles, back, and neck.  Accordingly, the Board concludes that VA has a duty to provide the Veteran with a medical examination and obtain a medical opinion in this case to address secondary service connection.  38 U.S.C.A. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  With any required assistance of the Veteran, obtain any outstanding VA and/or private medical records and associated them with the claims file.

2. Schedule the Veteran for a VA examination to determine the etiology of any currently diagnosed neck, low back, and bilateral ankle disabilities.  The examiner should review the claims folder and note such review in the examination report.  The examiner must include a complete rationale to support any opinion provided.  

With respect to each neck, low back, and bilateral ankle disability present during the period of this appeal, the examiner must provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that such disability had its onset in service, was aggravated by service, or is otherwise related to any incident of service to include whether such disability was caused by his service-connected bilateral pes planus or worsened beyond its natural progression by his service-connected bilateral pes planus.  The examiner must consider any statement from the Veteran regarding the onset and continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

Any opinion offered should be accompanied by a clear rationale consistent with the evidence of record.  If the examiner finds it impossible to provide any part of the requested opinion without resort to pure speculation, he or she should so indicate and provide a rationale as to why such a finding is made.

3.  Thereafter, the RO or AMC should readjudicate the Veteran's claims for service connection based on the new evidence of record.  If the benefit sought on appeal is not granted in full, the Veteran and his representative should be issued a supplemental statement of the case and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

                                                                                                                                                                                                            
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals                                                                                       



Department of Veterans Affairs


